Citation Nr: 0701656	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for PTSD. 

In June 2003 the veteran testified at a hearing before a 
Hearing Officer at the RO, and a  transcript of that hearing 
is contained in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Additional development is necessitated, in part, by the duty 
to assist pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).  Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  A VCAA letter was sent to the 
veteran in May 2003.  However, evidentiary development 
assistance is still required, as detailed below.  

At his June 2003 hearing, the veteran testified that in 
service in October 1953, one night while returning to an off-
base party after helping a bunkmate onto a bus, he was 
assaulted by five fellow soldiers and beaten, and his life 
was threatened, causing him to flee from the scene and hide, 
seeking treatment for his injuries in the morning.  He 
reported that he was then harassed in the months that 
followed by the soldiers who had assaulted him, until he was 
able to secure a transfer from the transportation company to 
which he was assigned.  Service medical records include 
documentation in October 1953 of repair of a broken nose 
which resulted from reportedly being "hit in face."  
Further documentation of that incident, of treatment later in 
service, or of any threats or harassment by fellow soldiers, 
is not contained in service medical or service personnel 
records which have been obtained and associated with the 
claims folder.  

However, service personnel records do reflect that the 
veteran secured a transfer in January 1954 from the 29th 
Transportation Company, APO 107, to the Headquarters Company, 
7th Corps, APO 107, and that he did so in part by securing a 
clerical assignment after completing a typing course in 
January 1954.  His service personnel records reflect that the 
veteran received evaluations reflecting excellent character 
and efficiency while assigned to both the transportation 
company and the headquarters company, thus suggesting that 
failure to perform duties adequately was not a reason for the 
transfer.  

The veteran's pre-induction examination in May 1952 
identified "mild anxiety instability," though this 
condition was not noted elsewhere in the service medical 
records or on the report of his service examination in 
January 1955, shortly prior to service separation.  

The veteran previously submitted a claim for service 
connection for a nervous condition in November 1966.  A 
record was then obtained of his hospitalization at a Navy 
hospital from October 1966 to January 1967, which was then 
noted to be his first psychiatric hospitalization.  A history 
of multiple jobs after service, maladjustment, being a loner 
and unhappy, and past heavy drinking were all noted.  Past 
difficulty with authority was also noted, with lost jobs due 
to clashes with superiors, as was a family history of 
alcoholism in both parents.  The treating physician from that 
hospitalization diagnosed a depressive reaction, and 
prescribed Thorazine.

The next records within the claims folder are of psychiatric 
treatments in October 1988, at the Albuquerque, New Mexico VA 
Medical Center, for extreme depression.  Records reflect 
repeated private hospitalizations thereafter for psychiatric 
difficulties.  Records beginning in March 1990 at the Anna 
Kaseman Presbyterian Hospital in Albuquerque, reflect 
diagnoses of bipolar affective disorder with ongoing 
depression, a passive aggressive personality, a history of 
pathological gambling, and a history of alcohol abuse.  More 
recent records, including those from VAMC Albuquerque, 
include findings from a brain MRI in July 2002 reflecting 
global atrophy of the brain, with symptoms including slowed 
cognitive functioning, some memory difficulties, and hand 
tremors.  These recent VA records also include diagnoses of 
bipolar disorder or depressive disorder.  

Medical records contained within the claims folder provide no 
diagnosis of PTSD.  However, at his June 2003 hearing, the 
veteran testified to attending a single meeting a year before 
at which he had been diagnosed with PTSD, but that he had 
been barred from attending a second meeting because he had 
not been in a combat zone in service.  He did not clarify 
whether this was an individual or group therapy meeting, nor 
did he give the name of the medical facility.  The RO did not 
ask him to produce a record of that diagnosis, and also did 
not itself obtain any further treatment or examination 
records following that hearing, either from VA or private 
medical sources.

The veteran in a November 1991 statement informed that he had 
been treated at the Breckville, Ohio, VAMC from August 1986 
to December 1986, and at the Dallas, Texas VAMC from 
September 1987 to October 1987, prior to his November 1987 to 
March 1988 hospitalization at the Albuquerque VAMC.  It does 
not appear that all the VA treatment and hospitalization 
records from these facilities have been requested or 
obtained, to include that of the possible VA treatment visit 
in 2002 where PTSD was allegedly diagnosed, as described by 
the veteran at his hearing.  The duty to assist, including 
pursuant to the VCAA, requires that all these records be 
sought.  See Damrel v. Brown, 6 Vet. App. 242 (1992) 
(constructive possession by VA at the time of an adjudication 
necessitates obtaining VA medical records).  

The record also reflects that the veteran had requested a 
Travel Board hearing before a Member of the Board at the RO.  
However, records reflect that the veteran has recently been 
homeless, and letters sent to him to notify of  a scheduled 
Travel Board hearing were returned as undelivered.  The Board 
notes in this regard that "the duty to assist is not always 
a one-way street.  If a veteran (appellant) wishes help, he 
cannot passively wait for it in those circumstances [where 
his input is crucial for obtaining that assistance]." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In consideration of 
the veteran's situation, an attempt should be made to contact 
the veteran through his representative or through any 
indicated veteran's homeless program at a VAMC or RO with 
which he may have had contact, and the veteran should be 
offered a further opportunity for a Board hearing.  Also in 
light of the veteran's apparent homelessness, he should be 
advised of his responsibility under 38 C.F.R. § 3.655, to 
report for a VA examination.  

In addition, it does not appear that documentation of the 
veteran's appointment of his reported representative, 
Disabled American Veterans, is contained in the claims 
folders, though a May 2002 VCAA letter does expressly note 
receipt of a VA Form 21-22 making that appointment.  An 
attempt to secure another appointment letter should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make attempts to contact 
the veteran at most recent indicated 
addresses, and through his authorized 
representative and any indicated homeless 
veteran programs at a VAMC or RO with 
which he may have had contact 

a.  The veteran should be provided 
another VCAA letter, asking that he 
assist in developing of his claim by 
providing information regarding his 
reported single treatment meeting in 
2002 where PTSD was diagnosed, and by 
providing information about any further 
treatments or examinations that might 
not be contained in the claims folders.

b.  The veteran should be requested to 
provide appropriate authorizations for 
release of private records.  He should 
also then be advised that he may 
request a Board hearing if he so 
desires, but that it is his 
responsibility to appear for a hearing 
and to keep VA apprised of his 
whereabouts, in furtherance of his 
claim.

c.  He should also be asked to provide 
a further appointment letter, to 
document his appointment of his 
authorized representative.   

2.  Any indicated development should be 
undertaken.  The RO should obtain 
treatment records from indicated sources, 
to include the Breckville, Ohio VAMC, the 
Dallas, Texas VAMC, and the Albuquerque, 
New Mexico VAMC.  All records and 
responses received should be associated 
with the claims folder.  

3.  The veteran should be afforded a VA 
examination to address whether he has 
PTSD, or anyother psychiatric disorder, 
related to his period of service.  The 
veteran should be advised of his 
responsibility to report for a VA 
examination under 38 C.F.R. § 3.655.  The 
claims folders should be made available to 
the examiner prior to the examination.  

a.  The examiner should be informed of 
the alleged assault suffered by the 
veteran in service, as potentially 
corroborated by medical documentation 
of his being struck in the nose in 
October 1953 and his obtaining a 
transfer and assignment change shortly 
thereafter, and as further supported by 
a September 1986 psychiatric treatment 
note, years prior to his present claim, 
when the veteran provided a narrative 
of that incident and surrounding 
events.

b.  The examiner should carefully 
review the claims folders, and should 
note in particular a May 1952 pre-
induction examination finding of "mild 
anxiety instability;" a Navy medical 
facility record of hospitalization from 
October 1966 to January 1967 for a 
diagnosed a depressive reaction with a 
history post service of maladjustment, 
being a loner and unhappy, past heavy 
drinking, difficulty with authority 
with lost jobs due to clashes with 
superiors, and a familial history of 
alcoholism in both parents; more recent 
psychiatric hospitalizations and 
treatments for assessed bipolar 
affective disorder, ongoing depression, 
history of pathological gambling, and 
history of alcohol abuse; and most 
recent treatments reflecting MRI 
findings of global brain atrophy, with 
symptoms including memory difficulties, 
slowed mental functioning, and hand 
tremors.

c.  The examiner should then answer the 
following question:  Is it at least as 
likely as not that the veteran has PTSD 
due to the in-service stressor of a 
beating by fellow soldiers in October 
1953 and subsequent harassment by those 
same soldiers for a number of months 
prior to a change in the veteran's 
service assignment.  The examiner 
should provide a complete explanation 
for his/her opinion.

d.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor 
supporting the diagnosis, and the 
current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.

e.  The Board is aware that the mere 
presence of in-service stressors does 
not necessarily support a post-service 
diagnosis of PTSD under DSM-IV.  
Therefore, the examiner should be asked 
to discuss the degree to which 
currently noted symptomatology 
correlates with the veteran's claimed 
stressor, and whether such symptoms are 
adequate to support a diagnosis of 
PTSD, as opposed to a different 
psychiatric disorder.

f.  If the veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder is 
causally related the veteran's active 
military service.

g.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

3.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



